DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction & Status of Claims
Applicant’s election without traverse of Group II, claims 3-4, drawn to a grain-oriented electrical steel sheet in the reply filed on 04/08/2022 is acknowledged.
Claims 1-2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/08/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3-4, instant claim 3 requires the limitation of “Wp/Wd of 1.03 or more and 1.15 or less in term of W17/50, the Wp/Wd being a ratio of the iron loss Wp to an iron loss Wd in the case of being magnetic domain-refined”. However, it is unclear how the iron loss Wd is different from the iron loss Wp. For examination purposes, Wp and Wd are interpreted as iron loss before and after a magnetic domain refinement process respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000-045052 A of KOMATSUBARA and its English machine translation as provided in the IDS dated 09/15/2020 (JP’052).
List 1
Element
Instant Claims
(mass%)
Prior Art
(weight%)
C
0 – 0.0050
C: 0.01 to 0.12 initially then removed sufficiently by decarburization annealing
Si
2.5 – 4.5
1.5 to 7.5% Si
Mn
0.01 – 0.15
0.03 to 2.5% Mn
S and Se in total
0 – 0.005 
S: 0.016, 0.015 {Example 2,3}
Al
0 – 0.01
Not required
N
0 – 0.005
 – 
Cu
0 – 0.30
 – 
Sn
0 – 0.30
 – 
Ni
0 – 0.30
 – 
Cr
0 – 0.30
 – 
Sb
0 – 0.30
 – 
Claim 2
Cu, Sn, Ni, Cr, Sb
Claim 2: one or more of
Cu: 0.01% or more and 0.30% or less,
Sn: 0.01% or more and 0.30% or less,
Ni: 0.01% or more and 0.30% or less,
Cr: 0.01% or more and 0.30% or less, and
Sb: 0.01% or more and 0.30% or less
Example 1: Sb: 0.025
Example 2: Sb: 0.015

Fe + impurities
Balance
Balance







Regarding claims 3-4, JP 2000-045052 A of KOMATSUBARA and its English machine translation as provided in the IDS dated 09/15/2020 (JP’052) teaches [0001] “a grain-oriented electrical steel sheet used for an iron core of a transformer or a generator, and more particularly to a method for producing a grain-oriented silicon steel sheet having an excellent shape at an end portion in a coil width direction” wherein the steel sheet has, by weight, {abstract, [0042]} 1.5 to 7.5% Si and 0.03 to 2.5% Mn, [0042] C: 0.01 to 0.12 initially then removed sufficiently by decarburization annealing, {Examples 1-4, Experiment 3, [0020] [0056]-[0069]} “balance being iron and unavoidable impurities” wherein the sheet is a {abstract} silicon steel sheet, [0048] “Further, as the annealing separator, a slurry of powder containing MgO as a main component is applied when forming a forsterite film at the time of final finish annealing, but Al2O3 is used when suppressing film formation.” “After the final finish annealing, the unreacted annealing separating agent is removed, and if necessary, the insulating coating is applied and baked also as the flattening annealing to obtain a product.”
With respect to the claimed C content of the instant claims. the prior art teaches  [0042] C: 0.01 to 0.12 initially then removed sufficiently by decarburization annealing, whereas instant claims require the final sheet to have 0-0.0050 weight% of C. However, instant specification teaches that the method of making the instant steel sheet involves taking a steel with initial C composition of “0.02% or more and 0.10% or less,” and having it undergo decarburization annealing “[0048] On the cold-rolled steel sheet having a rapidly increased temperature, decarburization annealing is carried out for 30 seconds to 10 minutes at a temperature of 900° C. or lower in a hydrogen and nitrogen-containing wet atmosphere.” to result in “[0061] C is an effective element for a structure control until the completion of decarburization annealing in the manufacturing step. However, in a case where the amount of C is more than 0.0050% even after the decarburization annealing is carried out, magnetic aging is caused, and the magnetic characteristics of the grain-oriented electrical steel sheet are degraded. Therefore, the amount of C is 0.0050% or less. The amount is preferably 0.0030% or less. The amount of C is preferably small; however, even when the amount of C is decreased to less than 0.0001%, the effect of the structure control is saturated, and the manufacturing cost increases. Therefore, the amount of C may be set to 0.0001% or more.” Moreover, the specification teaches examples of the steel undergoing decarburization annealing at 850°C [0080]. As the prior art teaches an initial C content that is substantially similar to initial C content of the steel slab of the instant steel sheer and teaches a substantially identical method of decarburization {for example: annealing 850°C for min [0064]}, the steel sheet of the prior art would have C in the range as claimed in the instant claim. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Therefore, the prior art teaches a grain-oriented steel sheet with a composition wherein the claimed ranges of the constituent elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the instant claimed limitations, the prior art teaches a silicon steel sheet {abstract} and also teaches “[0048] Further, as the annealing separator, a slurry of powder containing MgO as a main component is applied when forming a forsterite film at the time of final finish annealing, but Al2O3 is used when suppressing film formation. It is well known that a main component of a substance other than MgO is used, and it goes without saying that it can be applied to the present invention. The final finish annealing is an annealing for the purpose of secondary recrystallization and purification, and both are usually performed by the same annealing. However, in some cases, the two annealings are performed separately, and the method of the present invention can be applied in this case as well. After the final finish annealing, the unreacted annealing separating agent is removed, and if necessary, the insulating coating is applied and baked also as the flattening annealing to obtain a product. Further, the product may be locally irradiated with a laser or a plasma jet, or may be subjected to magnetic domain subdivision processing by locally introducing a minute strain with a projection roll.” which reads on a silicon steel sheet, a forsterite coating disposed on the silicon steel sheet; and an insulating film disposed on the forsterite coating of the instant claims.
Regarding the claimed limitation of “a sheet thickness of 0.15 mm or more and 0.23 mm or less”, the prior art teaches [0056] “a final plate thickness of 0.22 mm” thereby reading on the instant claimed limitation.
Regarding the claimed limitation of “magnetic flux density B8 value of 1.930 T or more”, the prior art teaches [0002] “It is important that the magnetic flux density B8(T) at a magnetizing force of 800 A/m is generally high.” and shows by the way of examples B8 values in the range of 1.933 – 1.936 T thereby reading on the instant claimed limitation. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the claimed limitation of “an iron loss Wp of 0.800 W/kg or less in terms of W17/50”, the prior art teaches [0002] “In this application, as a characteristic required for grain-oriented electrical steel sheet, iron loss is generally low, which is represented by W17/50 (W/kg), which is the loss when magnetized to 1.7 T at a frequency of 50 Hz.” and provides values in the range of 0.795 – 0.862 W/kg thereby reading on the instant claim. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
It is noted that the prior art does not explicitly teach of the instant claimed Wp/Wd ratio. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.  As the prior art teaches a substantially identical steel sheet with substantially identical composition and properties and undergoing substantially identical processing including domain refining treatment [0061], the steel sheet of the prior art is expected to have the ratio as claimed in the instant claims. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 3-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/980,461 (reference application) - US 2021/0047704 A1 is used for comparison of claims. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application reveals a grain oriented electrical steel sheet (claim 2) with substantially identical composition, grain size and iron loss Wp and magnetic flux density B8. It is noted that the claims of the prior art does not teach of the instant claimed Wp/Wd ratio. However, claim 1 of the reference application reveals substantially identical method of making the grain-oriented steel sheet as shown in the instant application as well as the instant withdrawn claims 1-2. Therefore, the steel sheet of the claims of the reference application would also have the instant claimed iron loss ratio.Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733